In a matrimonial action, plaintiff appeals from so much of a judgment of the Supreme Court, Westchester County, entered September 19, 1979, as, in granting him a judgment for one half of the parties’ joint bank accounts, failed to award him interest or costs. Judgment reversed insofar as appealed from, on the law and the facts, with $50 costs and disbursements, and it is determined that plaintiff is entitled to interest on his portion of the joint bank accounts which was withdrawn by the defendant wife, and to costs. The case is remitted to Special Term for entry of an appropriate amended judgment in accordance herewith. Plaintiff should have been awarded interest on his share of the joint bank accounts which was withdrawn by defendant and costs. As stated in Markland v Markland (67 AD2d 940), “Since [she] has had the use of said funds, that is only fair and equitable.” Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.